Title: To George Washington from John Robinson, 13 November 1758
From: Robinson, John
To: Washington, George



Dear Sir
13 [November] 1758

Tho’ I must acknowledge I had no right to expect it, a letter from you before you marched from Rays Town would have given me great pleasure and satisfaction, as I not only should hear of your own Situation but that of the Forces in general, and whether there was any real design of making an attack on Fort Duquesne this Season which we much doubt here, The Assembly met the 12th of September, and from the long delay of the March of the Forces, and the partiality they imagined shewn to Pensylvania, were not in a very good humor, and not thinking any attempt would be made on Fort Duquesne so late in the Year, they passed an Act to withdraw the first Regiment from the Regulars after the first of Decr and station them upon the Frontiers of this Colony for the Protection of the Inhabitants but upon some Letters that the Govr received, abt a fortnight after that Assembly broke up, assuring him that an Attempt would be made, He thought it proper to call the Assembly again, and they accordingly met on Thursday last, when he laid the Letters before them, which they immediately took into Consideration, and that no blame might be laid to this Colony, for the failure of the Expedition which they imagined some people would be glad of having an Opportunity of doing, they proceeded with a dispatch never before known, and in three days passed an Act to empower the Govr to continue the Forces in the pay of this Colony on that Service till the first of Janry if the Expedition was not over before that time, this was done, not from any Expectations many of us had that an Attempt would be made, after so many repeated delays, to reduce the Fort at this Season, but as I said before that the blame might not lie at our door, but be charged upon them who I fear will too justly deserve it. a strange fatality surely governs all our Counsells, what else could occasion such delays, whereby such large Sums have been expended without any Advantage to the common

Cause, and so many brave men perish with cold & sickness who if led to the Enemy would have done their Country Service, I am perplexed and tired with finding out reasons for such unaccountable Conduct, for such it is to me, and shall endeavour to think no more of it, till I see the Event, which I am afraid will not be very favourable, I heartily pity our poor men who must now be very illy provided to stand the Severity of the Season, I wish they were all back, for I really expect nothing from their continuing longer there, that they may have things that are now absolutely necessarily for them, I wish my fears may be groundless and that the Fort may be in our possession before this reaches You, as the taking of it is of the greatest Consequence to this Colony, I heartily pray that the Lord of Hosts will defend & protect You and am Dr Sir Your very Affecte Freind

John Robinson

